DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the application as filed on 6-24-2019 and the Preliminary Amendment to the Specification submitted on 11-14-2019. As directed, claims 1-20 are pending in the current application.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
-An “input mechanism” in claim 1
-An “output mechanism” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 8-9, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Darmour (US 2018/0374381).
Regarding claim 1, Darmour discloses a standalone computing device (300; paragraph 78, lines 1-8; Fig. 9A) comprising:
a housing having dimensions to enable holding the standalone computing device (300) in a palm of a user’s hand (abstract, lines 104 define that the craving control device includes a housing; Fig. 9A shows the device 300 in the palm of a user’s hand), the housing including:
an input mechanism (320) operable to detect signals indicative of the user’s physiological activity obtained from the user while the user is holding the standalone computing device (300) in the palm of the user’s hand (paragraph 78, lines 1-15 indicate a humidity sensor 320 for 
processing circuitry (315) operable to generate physiological information based on the obtained signals indicative of the physiological activity, the physiological information indicative of a pattern of a bodily function of the user occurring while the user is holding the standalone computing device (300) in the palm of the user’s hand (paragraph 78, lines 1-15 indicate a humidity sensor 320 for registering a user’s breathing pattern; Fig. 9A shows the user breathing onto device 300 while the device is held in the palm of the user’s hand);
and an output mechanism (321) operable to generate a physically perceptible output based on the physiological information such that the physically perceptible output is a physical rendering of the pattern of the user’s bodily function (paragraph 78, lines 1-20 indicate that the light sources can generate a visually perceived signal that matches the user’s breathing pattern).
Regarding claim 2, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses wherein the bodily function is an autonomic bodily function such as a respiratory rate (paragraph 78, lines 1-15).
Regarding claim 4, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses wherein the physically perceptible output is generated in real-time (see paragraph 78, lines 1-15, the breathing pattern that is to be matched by the user is provided immediately).
Regarding claim 6, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses wherein the physically perceptible output is synchronized with the user’s bodily function (paragraph 78, lines 1-20).
Regarding claim 8, Darmour discloses the device of claim 1, as discussed above.

Regarding claim 9, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses wherein the physically perceptible output has a rate (paragraph 78, lines 1-20, the light sources are meant to replicate the respiratory rate of the user).
Regarding claim 13, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses wherein the output mechanism (321) comprises a light source (321) configured to illuminate at least a portion of the standalone computing device (300) in accordance with the physiological information (paragraph 78, lines 1-20, the device 300 includes light sources 321 that illuminate at a rate similar to a respiratory rate for the user to match).
Regarding claim 14, Darmour discloses the device of claim 13, as discussed above.
Darmour further discloses wherein the light source generates an illumination pattern that tracks the pattern of the bodily function (paragraph 78, lines 1-20, the device 300 includes light sources 321 that illuminate at a rate similar to a respiratory rate for the user to match).
Regarding claim 15, Darmour discloses the device of claim 14, as discussed above.
Darmour further discloses wherein the illumination pattern includes a plurality of colors (see paragraph 46: the visual display changes color, and paragraph 63 indicates that the visual display can be lights on the device such as light sources 321 in Fig. 9A).
Regarding claim 18, Darmour discloses the device of claim 1, as discussed above.
Darmour further discloses a wireless transmitter configured to transmit the physiological information to a second standalone computing device (“personal communication device”) and cause the second standalone computing device (“personal communication device”) to render 
Regarding claim 20, Darmour discloses a method performed by a standalone computing device (300; paragraph 78, lines 1-8; Fig. 9A) comprising:
a housing having dimensions to enable holding the standalone computing device (300) in a palm of a user’s hand (abstract, lines 104 define that the craving control device includes a housing; Fig. 9A shows the device 300 in the palm of a user’s hand), the housing including:
detecting signals indicative of the user’s physiological activity obtained from the user while the standalone computing device (300) is in contact with the user’s body (paragraph 78, lines 1-15 indicate a humidity sensor 320 for registering a user’s breathing pattern; Fig. 9A shows the user breathing onto device 300 while the device is held in the palm of the user’s hand);
generating physiological information based on the obtained signals indicative of the physiological activity, the physiological information indicative of a pattern of a bodily function of the user occurring while the standalone computing device (300) is in contact with the user’s body (paragraph 78, lines 1-15 indicate a humidity sensor 320 for registering a user’s breathing pattern; Fig. 9A shows the user breathing onto device 300 while the device is held in the palm of the user’s hand);
generating a physically perceptible output based on the physiological information such that the physically perceptible output is a physical rendering of the pattern of the user’s bodily function (paragraph 78, lines 1-20 indicate that the light sources can generate a visually perceived signal that matches the user’s breathing pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-6, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darmour (US 2018/0374381) in view of Driscoll (US 2015/0119765).
Regarding claim 1, Darmour discloses a standalone computing device (100; paragraph 69, lines 1-8; Figs. 3-4) comprising:
a housing (150, 170)  having dimensions to enable holding the standalone computing device (100) in a palm of a user’s hand (paragraph 69, lines 1-15; Figs. 9A and 12A show an analogous device 300 in the palm of a user’s hand), the housing (150, 170) including:
an input mechanism (user parameter sensors 162-164 and light sources 156) operable to detect signals indicative of the user’s physiological activity obtained from the user while the user is holding the standalone computing device (100) in the palm of the user’s hand (paragraph 69, lines 1-25 indicate that the sensors 162-164 are configured to register user parameters; Figs. 9A 
processing circuitry (155) operable to generate physiological information based on the obtained signals indicative of the physiological activity, the physiological information indicative of a pattern of a bodily function of the user occurring while the user is holding the standalone computing device (100) in the palm of the user’s hand (paragraph 69, lines 1-25 indicate that the sensors 162-164 are configured to register user parameters and that PCB 155 includes a processor and any or all of the sensors shown in Fig. 3; Figs. 9A and 12A show the user holding the device in the palm of the user’s hand);
and an output mechanism (vibration element 160 and light sources 156; Fig. 3) operable to generate a physically perceptible output based on the physiological information (paragraph 69, lines 1-25 indicate that PCB 155 includes a processor and any or all of the sensors shown in Fig. 3 including a vibration element; paragraph 83, indicates that a vibration pattern can be related to “user information”).
Darmour fails to disclose that the physically perceptible output is a physical rendering of the pattern of the user’s bodily function.
However, Driscoll teaches a massage device wherein a vibration output and a light output can match a sensed heart rate of the user (see paragraph 32, lines 1-15). Driscoll indicates that outputting the light and vibration in accordance with a user’s heart rate allows the device to store and output massage patterns based on the sensor data, providing additional personalized massage patterns for the user (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output mechanism and processing 
Regarding claim 2, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour further discloses wherein the bodily function is an autonomic bodily function such as a heart rate (see paragraph 13: heart rate sensor, and Fig. 3).
Regarding claim 3, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour further disclose wherein the bodily function is the heartbeat of the user (see paragraph 13: heart rate sensor, and Fig. 3).
Regarding claim 4, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the physically perceptible output is generated in real-time (see paragraph 3 of Driscoll).
Regarding claim 5, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour fails to disclose a memory operable to store the physiological information such that the physically perceptible output is based on the physiological information retrieved from the memory.
However, Driscoll teaches a memory operable to store the physiological information such that the physically perceptible output is based on the physiological information retrieved from the memory (paragraphs 20, 23). Driscoll indicates that this functionality allows for stored 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Darmour to include a memory operable to store physiological information such that the output vibration can be selected based on the stored physiological information, as taught by Driscoll.
Regarding claim 6, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the physically perceptible output is synchronized with the user’s bodily function (paragraph 32, lines 1-20 of Driscoll).
Regarding claim 8, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the physically perceptible output tracks the pattern of the bodily function (paragraph 32, lines 1-20 of Driscoll).
Regarding claim 9, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the physically perceptible output has a rate (paragraph 32, lines 1-20 of Driscoll).
Regarding claim 10, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the bodily function is a heartbeat of the user and the physically perceptible output includes a rate of the user’s heartbeat (paragraph 32, lines 1-20 of Driscoll).
Regarding claim 11, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour further discloses wherein the input mechanism comprises a sensor (162-164 for example) configured to monitor a heartbeat of the user in real-time while the user is holding the standalone computing device (100) in the palm of the user’s hand (see Fig. 3 and paragraph 69 which outlines the use of a heart rate sensor in the device of Fig. 4; see also Figs. 9A and 12A which show that the device can be held in the palm of the user’s hand to register the physiological parameter).
Regarding claim 12, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour further discloses wherein the output mechanism comprises a vibration motor (160) configured to vibrate the standalone computing device (100) in the palm of the user’s hand (see Fig. 3 and paragraph 69 which outlines the use of a heart rate sensor in the device of Fig. 4; see also Figs. 9A and 12A which show that the device can be held in the palm of the user’s hand, and Fig. 12A specifically shows the vibration of the device in the user’s hand).
Regarding claim 13, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Modified Darmour further discloses wherein the output mechanism (vibration element 160 and light sources 156 of Darmour) comprises a light source (156 of Darmour) configured to illuminate at least a portion of the standalone computing device (100 of Darmour) in accordance with the physiological information (paragraph 69, lines 1-20, the device 100 includes light sources 156 that illuminate in accordance with the sensed user information, per Darmour; 
Regarding claim 14, Darmour in view of Driscoll disclose the device of claim 13, as discussed above.
Modified Darmour further discloses wherein the light source generates an illumination pattern that tracks the pattern of the bodily function (paragraph 69, lines 1-20, the device 100 includes light sources 156 that illuminate in accordance with the sensed user information, per Darmour; paragraph 32 of Driscoll further discloses that the illumination occurs at a rate of the user’s heartbeat).
Regarding claim 15, Darmour in view of Driscoll disclose the device of claim 14, as discussed above.
Modified Darmour further discloses wherein the illumination pattern includes a plurality of colors (paragraph 69, lines 1-20, the device 100 includes light sources 156 that illuminate in accordance with the sensed user information, per Darmour; paragraph 32 of Driscoll further discloses that the illumination occurs at a rate of the user’s heartbeat; see paragraph 46 of Darmour: the visual display changes color, and paragraph 63 indicates that the visual display can be lights on the device such as light sources 321 in Fig. 9A).
Regarding claim 18, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour further discloses a wireless transmitter configured to transmit the physiological information to a second standalone computing device (“personal communication device”) and cause the second standalone computing device (“personal communication device”) to render 
Regarding claim 19, Darmour discloses a self-contained handheld device (100; paragraph 69, lines 1-8; Figs. 3-4) comprising:
a body having a shape that resembles a river stone (see Fig. 4), the body including:
a sensor configured to collect signals indicative of a user’s heartbeat while the self-contained handheld device (100) is positioned in the palm of the user’s hand (see Fig. 3 and paragraph 69 which outlines the use of a heart rate sensor in the device of Fig. 4; see also Figs. 9A and 12A which show that the device can be held in the palm of the user’s hand, and Fig. 12A specifically shows the vibration of the device in the user’s hand);
a processor (155) configured to generate physiological information (paragraph 69, lines 1-25 indicate that the sensors 162-164 are configured to register user parameters and that PCB 155 includes a processor and any or all of the sensors shown in Fig. 3; Figs. 9A and 12A show the user holding the device in the palm of the user’s hand);
and a vibration motor (160) configured to cause the self-contained handheld device (100) to vibrate according to the physiological information (paragraph 69, lines 1-25 indicate that PCB 155 includes a processor and any or all of the sensors shown in Fig. 3 including a vibration element; paragraph 83, indicates that a vibration pattern can be related to “user information”);
a light source (156) configured to illuminate at least a portion of the self-contained handheld device (100) in accordance with the physiological information (paragraph 69, lines 1-20, the device 100 includes light sources 156 that illuminate in accordance with the sensed user information).

However, Driscoll teaches a massage device wherein a vibration output and a light output can match a sensed heart rate of the user (see paragraph 32, lines 1-15). Driscoll indicates that outputting the light and vibration in accordance with a user’s heart rate allows the device to store and output massage patterns based on the sensor data, providing additional personalized massage patterns for the user (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output mechanism and processing circuitry of Darmour to enable the vibratory elements and light sources to output perceptible output (i.e. vibration and light) that is a physical rendering of the user’s heartbeat, as taught by Driscoll, in order to provide additional personalized massage patterns for the user.
Regarding claim 20, Darmour discloses a method performed by a standalone computing device (100; paragraph 69, lines 1-15; Fig. 4) comprising:
a housing (150, 170) having dimensions to enable holding the standalone computing device (100) in a palm of a user’s hand (paragraph 69, lines 1-15; Fig. 9A shows the device 300 in the palm of a user’s hand), the housing including:
detecting signals indicative of the user’s physiological activity obtained from the user while the standalone computing device (100) is in contact with the user’s body paragraph 69 and Fig. 3 indicate the use of a heart rate sensor in the device, and Figs. 9A and 12A show the device in use while the device is held in the palm of the user’s hand);
generating physiological information based on the obtained signals indicative of the physiological activity, the physiological information indicative of a pattern of a bodily function 
generating a physically perceptible output based on the physiological information (paragraph 69, lines 1-25 indicate that PCB 155 includes a processor and any or all of the sensors shown in Fig. 3 including a vibration element; paragraph 83, indicates that a vibration pattern can be related to “user information”).
Darmour fails to disclose that the physically perceptible output reflects a pattern of the user’s heartbeat.
However, Driscoll teaches a massage device wherein a vibration output and a light output can match a sensed heart rate of the user (see paragraph 32, lines 1-15). Driscoll indicates that outputting the light and vibration in accordance with a user’s heart rate allows the device to store and output massage patterns based on the sensor data, providing additional personalized massage patterns for the user (paragraph 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the output mechanism and processing circuitry of Darmour to enable the vibratory elements and light sources to output perceptible output (i.e. vibration and light) that is a physical rendering of the user’s heartbeat, as taught by Driscoll, in order to provide additional personalized massage patterns for the user.
Claims 7, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Darmour (US 2018/0374381) in view of Driscoll (US 2015/0119765), as applied to claims 1 and 15 above, in further view of Hussain (US 2016/0100817).
Regarding claim 7, Darmour in view of Driscoll disclose the device of claim 1, as discussed above.
Darmour fails to disclose a memory operable to store the physiological information such that the physically perceptible output is based on the physiological information retrieved from the memory.
However, Driscoll teaches a memory operable to store the physiological information such that the physically perceptible output is based on the physiological information retrieved from the memory (paragraphs 20, 23). Driscoll indicates that this functionality allows for stored outputs to be selected based on sensor input, and the massage modes saved in the memory (paragraph 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Darmour to include a memory operable to store physiological information such that the output vibration can be selected based on the stored physiological information, as taught by Driscoll.
Now modified Darmour does not explicitly disclose that the physically perceptible output can be rendered asynchronously from the stored physiological information.
However, Hussain teaches a device for registering heartbeats of a user that includes vibratory and light output in accordance with the heartbeat (see paragraph 173), and further teaches that the device (10) can provide asynchronous vibration to an additional connected device (see paragraph 173). Hussain teaches that the additional connected devices allow other users to determine if a trigger event has occurred.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Darmour to allow the 
Regarding claim 16, Darmour in view of Driscoll disclose the device of claim 15, as discussed above.
Modified Darmour fails to disclose wherein the plurality of colors of illumination pattern indicate a different range of the physiological information including a rate or a magnitude of the pattern.
However, Hussain teaches a device wherein a plurality of colors of an illumination pattern indicate a different range of the physiological information including a rate of the pattern (see paragraph 223: different colors output to be visually perceptible indicate different heart rates). Hussain indicates that this is advantageous so that a user can visually ascertain a range of heart rate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source output of modified Darmour to include a plurality of colors to indicate various ranges of a heart rate so that the user can visually ascertain the range of their heart rate.
Regarding claim 17, Darmour in view of Driscoll disclose the device of claim 15, as discussed above.
Modified Darmour fails to disclose wherein the plurality of colors of illumination pattern indicate a different range of the physiological information including a rate or a magnitude of the pattern.
However, Hussain teaches a device wherein a plurality of colors of an illumination pattern indicate a different range of the physiological information including a rate of the pattern, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light source output of modified Darmour to include a plurality of colors to indicate various ranges of a heart rate so that the user can visually ascertain the range of their heart rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Drury (US 2017/0188864) is cited for its relevant handheld design and integrated sensor array
-McDevitt (US 10,758,451) is cited for its relevant handheld design and output mechanism
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785